PRICE, Judge:
Appellant, on this appeal, argues that his trial and conviction of perjury1 are barred by double jeopardy, collateral estoppel and Section 110 of the Crimes Code2 where he had previously been acquitted in two prior trials on various drug charges. We find that issue to be controlled by Commonwealth v. Klinger, 264 Pa.Super. 21, 398 A.2d 1036 (1979).
It is further contended that the evidence was insufficient to sustain the conviction. We have reviewed the record and find this contention to be without merit.
Judgment of sentence affirmed.
SPAETH, J., dissents on the basis of the dissenting opinion by HOFFMAN, J., in Commonwealth v. Klinger, supra.

. 18 Pa.C.S. § 4902.


. 18 Pa.C.S. § 110.